SUPPLEMENT DATED JUNE 5, 2012 TO THE AUL AMERICAN UNIT TRUST PROSPECTUS DATED MAY 1, 2012 Page 8 of the Prospectus is revised to add the following funds to the table. Investment Account and Corresponding Fund Portfolio Class Designation If Any (1) Fund Investment Adviser Allianz Global Investors Solutions 2015 A* Allianz Multi-Strategy Funds Allianz Global Investors Fund Management LLC Allianz Global Investors Solutions 2015 Administrative Allianz Multi-Strategy Funds Allianz Global Investors Fund Management LLC Allianz Global Investors Solutions 2020 A* Allianz Multi-Strategy Funds Allianz Global Investors Fund Management LLC Allianz Global Investors Solutions 2020 Administrative Allianz Multi-Strategy Funds Allianz Global Investors Fund Management LLC Allianz Global Investors Solutions 2025 A* Allianz Multi-Strategy Funds Allianz Global Investors Fund Management LLC Allianz Global Investors Solutions 2025 Administrative Allianz Multi-Strategy Funds Allianz Global Investors Fund Management LLC Allianz Global Investors Solutions 2030 A* Allianz Multi-Strategy Funds Allianz Global Investors Fund Management LLC Allianz Global Investors Solutions 2030 Administrative Allianz Multi-Strategy Funds Allianz Global Investors Fund Management LLC Allianz Global Investors Solutions 2035 A* Allianz Multi-Strategy Funds Allianz Global Investors Fund Management LLC Allianz Global Investors Solutions 2035 Administrative Allianz Multi-Strategy Funds Allianz Global Investors Fund Management LLC Allianz Global Investors Solutions 2040 A* Allianz Multi-Strategy Funds Allianz Global Investors Fund Management LLC Allianz Global Investors Solutions 2040 Administrative Allianz Multi-Strategy Funds Allianz Global Investors Fund Management LLC Allianz Global Investors Solutions 2045 A* Allianz Multi-Strategy Funds Allianz Global Investors Fund Management LLC Allianz Global Investors Solutions 2045 Administrative Allianz Multi-Strategy Funds Allianz Global Investors Fund Management LLC Allianz Global Investors Solutions 2050 A* Allianz Multi-Strategy Funds Allianz Global Investors Fund Management LLC Allianz Global Investors Solutions 2050 Administrative Allianz Multi-Strategy Funds Allianz Global Investors Fund Management LLC Allianz Global Investors Solutions 2055 A* Allianz Multi-Strategy Funds Allianz Global Investors Fund Management LLC Allianz Global Investors Solutions 2055 Administrative Allianz Multi-Strategy Funds Allianz Global Investors Fund Management LLC Allianz Global Investors Solutions Retirement Income A* Allianz Multi-Strategy Funds Allianz Global Investors Fund Management LLC Allianz Global Investors Solutions Retirement Income Administrative Allianz Multi-Strategy Funds Allianz Global Investors Fund Management LLC American Century® Disciplined Growth Fund A* American Century® Investments American Century® Investment Management, Inc. American Century® Disciplined Growth Fund Investor American Century® Investments American Century® Investment Management, Inc. 1) Please refer to the Fund prospectus for a description of the class designation. * Load Waived Page 10 of the Prospectus is revised to add the following funds to the table. Investment Account and Corresponding Fund Portfolio Class Designation If Any (1) Fund Investment Adviser American Century® Value Fund A* American Century® Investments American Century®Investment Management, Inc. American Century® Value Fund Investor American Century® Investments American Century®Investment Management, Inc. 1) Please refer to the Fund prospectus for a description of the class designation. * Load Waived Page 11 of the Prospectus is revised to add the following funds to the table. Investment Account and Corresponding Fund Portfolio Class Designation If Any (1) Fund Investment Adviser American Funds® New World Fund® R3 American Funds® New World Fund® Capital Research & Management Company American Funds® New World Fund® R4 American Funds® New World Fund® Capital Research & Management Company BlackRock Equity Dividend Fund Institutional BlackRock Equity Dividend Fund BlackRock Advisors LLC BlackRock GNMA Portfolio Service Shares Service BlackRock GNMA Fund BlackRock Advisors LLC 1.)Please refer to the Fund prospectus for a description of the class designation. Page 12 of the Prospectus is revised to add the following funds to the table. Investment Account and Corresponding Fund Portfolio Class Designation If Any (1) Fund Investment Adviser Columbia Acorn International Fund A* Columbia Acorn Family of Funds Columbia Wanger Asset Management, LLC Columbia Acorn International Fund Z Columbia Acorn Family of Funds Columbia Wanger Asset Management, LLC 1) Please refer to the Fund prospectus for a description of the class designation. * Load Waived Page 20 of the Prospectus is revised to add the following funds to the table. Investment Account and Corresponding Fund Portfolio Class Designation If Any (1) Fund Investment Adviser Pioneer Fundamental Growth Fund A* Pioneer Fundamental Growth Fund Pioneer Investment Management, Inc. Pioneer Fundamental Growth Fund Y Pioneer Fundamental Growth Fund Pioneer Investment Management, Inc. Pioneer Oak Ridge Small Cap Growth Fund A* Pioneer Oak Ridge Small Cap Growth Fund Pioneer Investment Management, Inc. Pioneer Oak Ridge Small Cap Growth Fund Y Pioneer Oak Ridge Small Cap Growth Fund Pioneer Investment Management, Inc. 1) Please refer to the Fund prospectus for a description of the class designation. * Load Waived Page 23 of the Prospectus is revised to add the following funds to the table. Investment Account and Corresponding Fund Portfolio Class Designation If Any (1) Fund Investment Adviser T. Rowe Price Retirement 2005 Advisor T. Rowe Price Retirement Funds, Inc. T. Rowe Price Associates, Inc. T. Rowe Price Retirement 2005 Retirement T. Rowe Price Retirement Funds, Inc. T. Rowe Price Associates, Inc. T. Rowe Price Retirement 2010 Advisor T. Rowe Price Retirement Funds, Inc. T. Rowe Price Associates, Inc. T. Rowe Price Retirement 2010 Retirement T. Rowe Price Retirement Funds, Inc. T. Rowe Price Associates, Inc. 1) Please refer to the Fund prospectus for a description of the class designation. Page 24 of the Prospectus is revised to add the following funds to the table. Investment Account and Corresponding Fund Portfolio Class Designation If Any (1) Fund Investment Adviser Victory® Established Value Fund A* Victory®Equity Funds Victory®Capital Management, Inc. Victory® Established Value Fund R Victory®Equity Funds Victory®Capital Management, Inc. Victory® Small Company Opportunity Fund A* Victory®Equity Funds Victory®Capital Management, Inc. Victory® Small Company Opportunity Fund R Victory®Equity Funds Victory®Capital Management, Inc. 1) Please refer to the Fund prospectus for a description of the class designation. * Load Waived 8.)The following companies are added to the “Funds” paragraph on page 126: BlackRock Advisors LLC Columbia Wanger Asset Management, LLC Victory Capital Management, Inc. 9.)Page 128 of the Prospectus is revised to add the following language: Fund & Class Designation Objective Allianz Global Investors Solutions 2015– Class A* & Administrative Seeks capital growth and preservation along with current income. Capital appreciation is a secondary objective. Allianz Global Investors Solutions 2020– Class A* & Administrative Seeks capital growth and preservation along with current income. Capital appreciation is a secondary objective. Allianz Global Investors Solutions 2025– Class A* & Administrative Seeks capital growth and preservation along with current income. Capital appreciation is a secondary objective. Allianz Global Investors Solutions 2030– Class A* & Administrative Seeks capital growth and preservation along with current income. Capital appreciation is a secondary objective. Allianz Global Investors Solutions 2035– Class A* & Administrative Seeks capital growth and preservation along with current income. Capital appreciation is a secondary objective. Allianz Global Investors Solutions 2040– Class A* & Administrative Seeks capital growth and preservation along with current income. Capital appreciation is a secondary objective. Allianz Global Investors Solutions 2045– Class A* & Administrative Seeks capital growth and preservation along with current income. Capital appreciation is a secondary objective. Allianz Global Investors Solutions 2050– Class A* & Administrative Seeks capital growth and preservation along with current income. Capital appreciation is a secondary objective. Allianz Global Investors Solutions 2055– Class A* & Administrative Seeks capital growth and preservation along with current income. Capital appreciation is a secondary objective. Allianz Global Investors Solutions Retirement Income – Class A* & Administrative Seeks current income and capital appreciation as a secondary objective. American Century® Disciplined Growth Fund – Class A* & Investor Class Seeks capital growth. * Load Waived Page 130 of the Prospectus is revised to add the following language: Fund & Class Designation Objective American Century® Value Fund – Class A* & Investor Class Seeks long-term capital growth and income as a secondary objective. American Funds® New World Fund® – ClassR3 & Class R4 Seeks long-term capital appreciation. BlackRock Equity Dividend Fund – Institutional Class Seeks long-term total return and total return. BlackRock GNMA Portfolio Service Shares – Service Class Seeks maximum total return. Columbia Acorn International Fund – Class A* & Class Z Seeks long-term capital appreciation. * Load Waived Page 135 of the Prospectus is revised to add the following language: Fund & Class Designation Objective Pioneer Fundamental Growth Fund –Class A* & Class Y Seeks long-term capital growth. Pioneer Oak Ridge Small Cap Growth Fund –Class A* & Class Y Seeks capital appreciation. * Load Waived Page 137 of the Prospectus is revised to add the following language: Fund & Class Designation Objective T. Rowe Price Retirement 2005 – Advisor Class & Retirement Class Seeks highest total return over time. T. Rowe Price Retirement 2010 – Advisor Class & Retirement Class Seeks highest total return over time. Victory® Established Value Fund – Class A* & Class R Seeks long-term capital growth. Victory® Small Company Opportunity Fund – Class A* & Class R Seeks to provide capital appreciation. * Load Waived This supplement should be retained with the Prospectus for future reference.
